JOURNAL ENTRY AND OPINION
{¶ 1} On March 20, 2006, Applicant Dennis Williams filed a motion for leave to file a delayed application for reopening pursuant to App.R. 26(B) with a brief in support. Thereafter, the State of Ohio, through the Cuyahoga County Prosecutor's Office, filed a memorandum in opposition to Appellant's motion for leave to file delayed application for reopening to which Williams filed a reply brief. For the following reason, we deny Williams' application.
 {¶ 2} App.R. 26(B) provides in part:
A defendant in a criminal case may apply for reopening of the appeal from the judgment of conviction and sentence, based on a claim of ineffective assistance of counsel. An application for reopening shall be filed in the court of appeals where the appeal was decided within ninety days from journalization of the appellate judgment unless the applicant shows good cause for filing at a later date.
 {¶ 3} In this matter, Williams' direct appeal was voluntarily dismissed after a motion was filed by counsel which stated that Williams no longer wished to pursue an appeal. Because there was no appellate judgment announced or journalized which examined Williams' convictions in State v. Williams, Cuyahoga Court of Common Pleas Case Nos. CR-434020 and CR-432748, this court is prevented from considering Williams' motion to reopen his appeal pursuant to App.R. 26(B). State v. Maxwell (May 23, 2001), Cuyahoga App. No. 79543, reopening disallowed, (Sep. 5, 2001), Motion No. 31059; State v. Corbin (Dec. 17, 1999), Cuyahoga App. No. 75949; State v. Skaggs (May 12, 1999), Cuyahoga App. No. 76301, reopening disallowed (Sep. 21, 1999), Motion No. 307505. See also State v. Loomer (1996), 76 Ohio St. 3d 398,667 N.E.2d 1209; State v. Halliwell (Jan. 28, 1999), Cuyahoga App. No. 70369, reopening disallowed (Jan 29, 1999), Motion No. 00187;State v. Fields (Feb. 1, 1996), Cuyahoga App. No. 68906, reopening disallowed (Sep. 5, 1997), Motion No. 84867; State v.Williams (Oct. 31, 1996), Cuyahoga App. No. 69936, reopening disallowed (May 7, 1997), Motion No. 82993.
 {¶ 4} Accordingly, Williams' application is denied.
Calabrese, Jr., J., concurs Rocco, J., concurs.